Title: To George Washington from Edmund Randolph, 26 April 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 26. 1795.
          
          I have the honor to acknowledge your favor of the 21st instant. It shall be properly attended to.
          Yesterday brought me from New-York a flood of letters from Europe. Mr Jay’s letters are of the 31. Jany—2d feby—5th feby—6. feby—and 22d feby—They mention the letters from me, containing observations upon the two projets; and that he shall write by the Philadelphia Ships fully in answer. He thinks he can solve all difficulties. He has sent Trumbull over to France to give Colo. Monroe the nature of the treaty orally and in confidence—Mr Jay thinks, that Mr Pinckney had better postpone his journey to Madrid, and have a superintendance of the capture-cases—The other parts of his letter’s relate only to Bayard’s mission; and he says nothing of his own return.
          
          Mr Pinckney writes on the 23d of feby, acknowledging the receipt of all his documents for Spain; but thinks that he had better wait to the End of this month, that he may carry with him a ratification of the treaty.
          Mr Adams writes on the 8. and 26. decr—12[–13]. 19[–20]. 22. 24. 28. & 29. Jany and 12. feb; from whence it appears, that the revolution is complete in four of the provinces, and progresses without controul in the rest. At present the prospect is, that Holland will become a Sovereign and independent nation allied to France. What a defect of foresight I should have shewn, if I had not parry’d Mr Van Berckel’s insidious application. He is in a very ill humour. Mr Governeur Morris, on the 2d of Jany from Hamburgh, descants briefly on what Robespierre might have done; but gives no intelligence.
          I have written a letter to meet Mr Jay immediately on his arrival; that no time may be lost in obtaining a personal communication. I have the honor to be Sir with the most respectful and affectionate attachment yr mo. ob. serv.
          
            Edm: Randolph
          
        